DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/23/2022 has been entered. Claims 1-20 are pending in this application.  Claims 9-20 are withdrawn. Claims 1-8 are currently examined.   

Priority
This is US Application No. 17/098,177 filed on 11/13/2020 and claims benefit of US Provisional Application No. 62/936,139 filed on 11/15/2019.

Election/Restrictions
Applicant’s election of Group I invention (claims 1-8) and species (temozolomide) in the reply filed on 06/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022. Thus, claims 1-8 are currently under examination.

Claim Objections
Claim 1, 5, and 8 are objected to because of the following informalities: In claim 1, spell out the abbreviated “IMPDH1” and “IMPDH2” (line 4) to “Inosine-5'-monophosphate dehydrogenase 1 (IMPDH1)” and “Inosine-5'-monophosphate dehydrogenase 2 (IMPDH2)”, respectively. In claim 5, insert the missing hyphen “-“ between the recitations “3” and “methyl-4-oxoimidazo[5,1-d]-1,2,3,5-tetrazine-8-carboxamide” (line 2). In claim 8, insert the missing phrase “that inhibits or reduces the biological activity of IMDPH1 or IMDPH2” immediately before the recitation “the therapeutic agent” (line 1). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation "a derivative of mycophenolic acid" (lines 3 to 4). Since the “derivative” is not specifically defined, the scope of the derivative of mycophenolic acid that inhibits or reduces the biological activity of IMDPH1 or IMDPH2 is not clear. Applicant is advised to change the recitation “a derivative” (line 3) to “an analogous derivative”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpin et al. (Oncogene 36:3037-3047, 2017; published online 12 December 2016; hereinafter referred to as Volpin ‘2017) as evidenced by Shah et al. (JOURNAL OF ENZYME INHIBITION AND MEDICINAL CHEMISTRY, 33(1):972-977, 2018; published online: 24 May 2018, hereinafter referred to as Shah ‘2018).
With regard to structural limitations “a method comprising: (a) administering to a subject suffering from a proliferative cell disease or disorder (or a glioblastoma; or an astrocytoma) a therapeutic agent (or ribavirin) that inhibits or reduces the biological activity of IMDPH1 or IMDPH2; and (b) administering to the subject an alkylating agent (or triazenes; or temozolomide, elected)  ” (claims 1, 2, and 4-7), and “the therapeutic agent that inhibits or reduces the biological activity of IMDPH1 or IMDPH2 is administered to the subject prior to the alkylating agent” (claim 8):
Volpin ‘2017 disclosed that female rats (F344) and mice (NU/NU athymic) were intracranially implanted with 9L gliosarcoma (GBM) tumors or 5 × 105 GB1A cells. Animals were given intraperitoneal injections of pharmaceutical grade anesthetic, analgesia, and study agents (water, ribavirin, rats: 10 mg/kg/day, mice: 100 mg/kg/day, temozolomide (TMZ): 50 mg/kg, IR: 10 Gy). After orthotopic 9L tumor implantation, rats were treated daily with IP injection of ribavirin 10 mg/kg. Five days after implantation, rats received one session of IR treatment (10 Gy) and oral TMZ for 5 days. GBMs are grade IV astrocytic brain tumors and are one of the most common, aggressive and deadly human cancers (page 3045, right col., para. 3; page 3033, Figure 6, legend for (b); page 3037, right col., para. 1). Ribavirin treatment significantly potentiated the effect of TMZ and IR extending the median survival from 25 days (TMZ/IR) to 29 days (TMZ/IR/Ribavirin, P = 0.0151) (page 3041, right col., para. 2). Shah ‘2018 (cited here as evidence) disclosed competitive IMPDH inhibitors such as tiazofurin, ribavirin, and mizoribine (page 972, right col., para. 3).
Thus, these teachings of Volpin ‘2017) as evidenced by Shah ‘2018 anticipate Applicant’s claims 1, 2, and 4-8.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Volpin et al. (Oncogene 36:3037-3047, 2017; published online 12 December 2016; hereinafter referred to as Volpin ‘2017) in view of Shah et al. (JOURNAL OF ENZYME INHIBITION AND MEDICINAL CHEMISTRY, 33(1):972-977, 2018; published online: 24 May 2018, hereinafter referred to as Shah ‘2018). Claims 1, 2, and 4-8 are rejected here because they have been rejected by the primary reference under 102 above.
Volpin ‘2017 disclosed that female rats (F344) and mice (NU/NU athymic) were intracranially implanted with 9L gliosarcoma (GBM) tumors or 5 × 105 GB1A cells. Animals were given intraperitoneal injections of pharmaceutical grade anesthetic, analgesia, and study agents (water, ribavirin, rats: 10 mg/kg/day, mice: 100 mg/kg/day, temozolomide (TMZ): 50 mg/kg, IR: 10 Gy). After orthotopic 9L tumor implantation, rats were treated daily with IP injection of ribavirin 10 mg/kg. Five days after implantation, rats received one session of IR treatment (10 Gy) and oral TMZ for 5 days. GBMs are grade IV astrocytic brain tumors and are one of the most common, aggressive and deadly human cancers (page 3045, right col., para. 3; page 3033, Figure 6, legend for (b); page 3037, right col., para. 1). Ribavirin treatment significantly potentiated the effect of TMZ and IR extending the median survival from 25 days (TMZ/IR) to 29 days (TMZ/IR/Ribavirin, P = 0.0151) (page 3041, right col., para. 2). 
Volpin ‘2017 did not explicitly disclose “mizoribine, tiazofurin, mycophenolic mofetil, or mycophenolic acid”, required by claims 2 and 3.
Shah ‘2018 disclosed that the enzyme human inosine 5'-monophosphate dehydrogenase (IMPDH) exists in two isoforms (type 1 and type 2). Mycophenolic acid (MPA), a natural product, is a reversible, potent, uncompetitive inhibitor of IMPDH and known to be an anticancer and immunosuppressive agent. Mycophenolate mofetil (MMF, a prodrug of MPA), has been approved for the treatment of acute allograft rejection. The competitive IMPDH inhibitors such as tiazofurin, ribavirin, and mizoribine (after intracellular activation by phosphorylation) are nucleoside analogues and derivatives thereof. Newer MPA amides were designed, synthesized and evaluated for hIMPDH2 inhibition and cellular efficacy in breast, prostate and glioblastoma cell lines. The activity of MPA derivatives in glioblastoma is observed (page 972, right col., para. 1 and 2; ABSTRACT).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the ribavirin as taught by Volpin ‘2017 with mizoribine, tiazofurin, mycophenolic mofetil, or mycophenolic acid in view of Shah ‘2018 to treat glioblastoma. One would have been motivated to do so because (a) Volpin ‘2017 teaches that ribavirin treatment significantly potentiated the effect of temozolomide (TMZ), and (b) Shah ‘2018 teaches that IMPDH inhibitors include mycophenolic acid (MPA), mycophenolate mofetil (MMF, a prodrug of MPA), tiazofurin, ribavirin, and mizoribine. Inhibitory activity of MPA derivatives in glioblastoma is observed, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the ribavirin as taught by Volpin ‘2017 with mizoribine, tiazofurin, mycophenolic mofetil, or mycophenolic acid in view of Shah ‘2018 to treat glioblastoma, one would achieve Applicant’s claims 1-8. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623